           Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT



DANIEL GREER

                         Plaintiff,
                                                        Civil Action No.
                  -v-                                   MARCH 13, 2020

CONNECTICUT DEPARTMENT OF
CORRECTION; CHESHIRE CORRECTIONAL
INSTITUTION; and ROLLIN COOK,
Commissioner for the Department of Correction
in the State of Connecticut,

                         Defendants.



       AFFIDAVIT OF DANIEL GREER IN SUPPORT OF HIS MOTION FOR
                      PRELIMINARY INJUNCTION

      I, Daniel Greer, affirm as follows:

      1.      I am a Connecticut Department of Correction (CTDOC) inmate, and have been

              incarcerated at the Cheshire Correctional Institution by CTDOC since December

              2019.

      2.      I am filing this affidavit in support of a motion for a preliminary injunction,

              requesting relief to receive religious accommodations for the Jewish holiday of

              Passover, including provisions for two ceremonial dinners (this year on the nights

              of April 8 and 9), and food that is prepared under certified Orthodox kosher

              conditions for Passover during the eight-day holiday (that runs this year from

              April 8 through nightfall on April 16).

      3.      This motion is necessary because CTDOC and the Cheshire Correctional

              Institution have refused my requests for Passover accommodations.
     Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 2 of 7



4.      If denied relief, I will be forced to choose between starving for the eight days of

        Passover or violating my sincerely held religious beliefs. Given my advanced age

        and poor health, this could be a life-threatening decision.

5.      I am Jewish, my mother and father were Jewish, I was raised as an Orthodox Jew,

        and I was a practicing Orthodox Jew long before I became incarcerated. Rabbi

        Yehoshua Neuwirth, an eminent Orthodox Jewish rabbi and authority on Jewish

        law in Jerusalem, Israel until his passing in 2013, granted my rabbinic ordination

        in 1975, and I have been an Orthodox Jewish rabbi since then. In 1977, I founded

        the Yeshiva of New Haven, a primary school for Jewish children under Orthodox

        Jewish auspices. I am also a graduate of Princeton University and Yale Law

        School. I was born in 1940, and I am in poor health.

6.      I have continued to practice Orthodox Judaism to the best of my ability since

        becoming a CTDOC inmate.

7.      It is a central tenet of my Jewish beliefs that I should only eat kosher food, as

        mandated by Orthodox Jewish law. I have tried to the best extent possible to

        follow kosher laws while incarcerated.

8.      I am very concerned about my ability to observe the upcoming holiday of

        Passover, during which additional, especially stringent kosher requirements apply.

        Generally speaking, these requirements entail conducting ceremonial dinners and

        refraining from eating leavened products, as well as any food prepared with or

        touched by leavened products.




                                          2
                 Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 3 of 7



           9.       In 2020, Passover takes place from sunset on April 8 through nightfall on April

                    16. The prohibition on eating and drinking leavened products applies for a

                    slightly longer period, from 10:14 a.m. on April 8 through 8:46 p.m. on April 16.

           I.       BACKGROUND ON PASSOVER

           10.      As an ordained rabbi with decades of service, and having studied Talmud and

                    related subjects under Rabbi Joseph Soloveitchik, a renowned Orthodox Jewish

                    rabbi and Talmudist, I am very knowledgeable about the laws of Passover and

                    kosher.

           11.      Passover commemorates the 1313 BCE redemption of the Jewish people from

                    slavery in Egypt, as recounted in the book of Exodus (1:8–15:21). It is a

                    fundamental holiday in Judaism.

           II.      PASSOVER REQUIRES ADHERENCE TO SPECIAL DIETARY RULES.

           12.      Passover observance, generally speaking, entails eating unleavened bread (matza),

                    avoiding leavened products (chametz), and conducting a ceremonial dinner

                    (seder) on each of the first two nights of Passover.

           13.      From Passover eve through the end of the holiday, Jews may not consume or own

                    leavened products. Ashkenazi Jews,1 such as myself, also refrain from eating

                    kitniyot, which includes, but is not limited to, legumes, corn, and rice. Moreover,

                    food made on equipment that processed leavened products is rendered non-kosher

                    for Passover, even if it would otherwise be permissible. The Biblical punishment

                    for eating leavened products on Passover is kares, being cut off from the Jewish

                    people (Exodus 12:15).



1
    Generally speaking, this term refers to Jews who trace their recent ancestry to Central and Eastern Europe.

                                                            3
   Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 4 of 7



14.    The obligation to conduct a seder, or ceremonial dinner, on the first two nights of

       Passover, fulfills many Biblical and rabbinical obligations, such as remembering

       the Exodus, eating unleavened bread, eating bitter herbs, and drinking four cups

       of wine or grape juice.

15.    Prior to being incarcerated, I have always observed these Passover obligations.

III.   CTDOC PREVENTS ME FROM PROPERLY OBSERVING PASSOVER.

16.    Currently, CTDOC provides only non-prepackaged common fare entrees prepared

       at the facility as part of its common fare meal plan.

17.    CTDOC does not offer a designated kosher meal plan for Orthodox Jews like

       myself. Instead, they offer a “one size fits all” option for everyone who seeks

       religious dietary accommodations.

18.    Since December 2019, CTDOC has imposed its common fare meal plan on me. I

       am a participant in the common fare meal plan at Cheshire Correctional because

       Cheshire Correctional denies alternative religious diet options to inmates. The

       common fare meal plan food is generally not kosher, although certain products

       are. I survive by eating those kosher products on the common fare menu,

       supplemented only by the few additional kosher foods products that I purchase

       from the commissary. I have not had a hot meal, meat, poultry, or cooked fish

       since December 2, 2019.

19.    None of the prepared or pre-packaged food offered by CTDOC on the common

       fare menu will meet the stringent requirements for Passover, as they are not

       prepared in accordance with dietary laws specific to Passover. In particular, and

       among other things, these meals are prepared within Cheshire Correctional’s



                                         4
  Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 5 of 7



      kitchen, which I understand is not properly kashered prior to Passover. This

      renders any food from that kitchen, even if it might ordinarily be kosher,

      non-kosher. Relying on the common fare menu for sustenance would therefore

      force me to decide either to starve and endanger my life or violate my core

      religious beliefs over Passover.

20.   In addition, CTDOC does not provide me with any of the items necessary for

      conducting two ceremonial seder dinners, as required by Jewish law. At most, I

      understand CTDOC will provide me with a box of unleavened bread and some

      tuna fish, which will not even be sufficient for ordinary meals over the course of

      nine days, let alone satisfy the requirements of Passover.

21.   Appropriate prepackaged meals, including special ones for the ceremonial

      dinners, readily available for purchase by CTDOC, are the easiest way for

      CTDOC to provide me with Passover accommodations.

22.   I understand that the Aleph Institute can easily arrange for prepackaged kosher for

      Passover food and ceremonial dinner materials to be delivered to Cheshire

      Correctional in time for Passover 2020. The Aleph Institute is an Orthodox

      Jewish organization that, among other things, addresses the spiritual needs of

      Jewish inmates in correctional facilities throughout the country.

23.   I have made a formal demand for accommodation under the CTDOC procedures,

      and I understand that my request has not been honored.

24.   I have submitted numerous complaints and grievances to CTDOC and Cheshire

      Correctional requesting proper kosher food and an accommodation for Passover,

      including kosher for Passover food and provisions for two ceremonial seder



                                         5
  Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 6 of 7



      dinners, consistent with my religious beliefs. In particular, I have suggested that

      CTDOC make prepackaged meals prepared by a reputable kosher food vendor

      under Orthodox rabbinical supervision available to me for purchase through the

      Cheshire Correctional commissary, at no cost to CTDOC, but CTDOC has

      refused to provide these accommodations.

25.   I understand that Cheshire Correctional Food Services has refused to bring in

      outside prepackaged meals, despite my willingness to pay for them, citing

      supposed safety concerns. But these meals are prepared by reputable, well-known

      kosher food vendors under Orthodox rabbinical supervision and would be safe

      and would satisfy my religious dietary requirements for Passover. Moreover,

      these meals would be no different from every other prepackaged food made

      available to inmates in the commissary and could undergo the same safety

      precautions and checks, if any are applied. I understand that these meals are also

      made available in other correctional institutions, and similar security procedures

      can be followed at Cheshire.

26.   Indeed, I understand that CTDOC rejected the suggestion to provide me with

      kosher prepackaged meals, or make them available for purchase through the

      commissary.




                                        6
            Case 3:20-cv-00350-JAM Document 6 Filed 03/13/20 Page 7 of 7



      27.      By denying me food that is kosher for Passover, even after reasonable suggestions

               were made for the provision of that food, and also provisions for two ceremonial

               dinners on the first two nights of Passover, Defendants will substantially burden

               my religious exercise.

      I affirm under penalty of perjury that the foregoing is true and correct.


Executed:      Cheshire, Connecticut
               March 10, 2020




                                             ____________________________
                                                      Daniel Greer




                                                7
